Citation Nr: 1143115	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1969 and from December 1971 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a left knee disability, rated 10 percent, and for a right knee disability, rated 0 percent, each effective May 30, 2003.  A March 2006 rating decision increased the rating for the right knee disability to 10 percent, effective May 30, 2003, and continued the 10 percent rating for the left knee disability.  A March 2008 rating decision increased the rating for each knee to 20 percent, also effective May 30, 2003.  In October 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In January 2010 the Board remanded the case to the RO for further development.


FINDINGS OF FACT

By a January 2010 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claims for ratings in excess of 20 percent for his right and left knee disabilities; he has not responded.  


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his claims for ratings in excess of 20 percent for his knee disabilities (and necessary to properly adjudicate the claims) within a year following the date of the request, the Veteran has abandoned those claims, and his appeal in the matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2006 SOC provided notice on the "downstream" issues of entitlement to increased initial ratings; and a May 2011 SSOC readjudicated the matters after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are associated with the claims file.  He was afforded VA examinations in September 2003, February 2006, October 2007, February 2009, and February 2010.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records), which he has failed to do.  The RO attempted to secure outstanding postservice treatment records from the Veteran.  He did not respond, and further development could not proceed without his response.  Because pertinent treatment records remain outstanding, the record is incomplete and inadequate for rating purposes.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

The Board's January 2010 remand noted that the Veteran had received private treatment and evaluation for his knees, records of which were outstanding, but necessary for a complete disability picture regarding the knees.  In particular, he had four surgeries on his left knee, most recently in 2004 (during the appeal period).  As the complete history of the Veteran's knee disabilities is pertinent evidence in these matters, the Board's January 2010 remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was advised that he must assist in the matter by providing releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records were received.  

A January 25, 2010 letter to the Veteran asking him to complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to VA) so that VA could secure records of his private knee treatment was mailed to his current address, and was not returned as undelivered.  He has not responded.  

The facts of this case are clear.  As noted above, the Veteran has failed to respond to requests for evidence/releases for evidence essential for a proper adjudication of his claim; treatment during the pendency of a claim is clearly pertinent evidence in a claim for increase.  The regulation governing in these circumstances, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned (and the appeal dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  That is the action the Board must take.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in these circumstances where his cooperation is needed for necessary evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claims on appeal, there remain no allegations of error of fact or law in the matters for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking a rating in excess of 20 percent for a left knee disability is dismissed.  

The appeal seeking a rating in excess of 20 percent for a right knee disability is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


